Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3 of U.S. Application 17/023,568 filed on September 17, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020, 09/23/2020, and 03/03/2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al (USPGPub 20110148407) in view of Milano et al (USPGPub 20180149677). 

    PNG
    media_image1.png
    674
    526
    media_image1.png
    Greyscale

Prior Art: Kawaguchi
Regarding claim 1, Kawaguchi discloses a current sensor (10) comprising: a wiring board (51) that has a magnetoelectric converter (50) thereon, the magnetoelectric converter configured to convert a measurement magnetic field caused by a flow of a measurement current into an electric signal (par 42 discloses 50 measures an magnetic field); a shield (40) that restricts an electromagnetic noise into the magnetoelectric converter (par 50 discloses suppressing electromagnetic noise); an insulating sensor housing (55) that accommodates the wiring board and the shield therein (par 43 discloses  being insulated and waterproof), wherein the sensor housing has a shield support part (42) to support the shield  (as shown in figs 2 and 3) the shield 
However, Milano discloses a shield adhesive  (130) that bonds the sensor housing (120) and the shield together (120), , and a shield adhesion part,  the shield adhesion part has an application surface on which the shield adhesive is disposed, the application surface of the shield adhesion part is further from the shield than the contact surface of the shield support part, and the, the shield adhesive is disposed between the application surface of the shield adhesion part and the shield, and the shield and the wiring board are aligned with and spaced from each other in the sensor housing (par 54 discloses using adhesive to connect to a shield. Therefore the adhesive would be used to connect the shield to the sensor housing). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kawaguchi in view of Milano in order to properly shield the current sensor based on unwanted noise.

Regarding claim 2, Kawaguchi discloses an electrical-conduction member that allows the measurement current to flow therein, wherein the electrical-conduction member is provided in . 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art of record taken alone or in combination fail to teach or suggest a current sensor comprising: a board adhesive that bonds the sensor housing and the wiring board81 / 82 together, wherein the sensor housing has a board support part to support the wiring board, and a board adhesion part , the board support part has a support surface, the board adhesion part has a mounting surface on which the board adhesive is disposed, the mounting surface of the board adhesion part is further from the wiring board than the support surface of the board support part, and the wiring board is mounted on the support surface of the board support part, the board adhesive is disposed between the mounting surface of the board adhesion part and the wiring board, and the shield and the wiring board are aligned with and spaced from each other in the sensor housing in combination with the other limitations of the claim. 

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nskayama et al (USPGPub 20180031613): discloses current sensor with a shield substrate.
Fukuyama et al (USPGPub 20130113463): discloses current detection with a shield surrounding the sensor housing. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868